Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160657(52)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DESMOND RICKS,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 160657
  v                                                                  COA: 342710
                                                                     Ct of Claims: 17-000159-MZ
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before August 5, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 2, 2020

                                                                               Clerk